On Petition fob Reheabing.
McCabe, J.
A petition for a rehearing is presented in this case, supported by an exhaustive brief of over forty pages of printed matter. We have read and considered it with patience and forbearance. The first twenty pages are devoted to a profound, logical and able argument, couched in language ornate and dignified, supported by the citation of many recent decisions of this court to the effect that when the longhand manuscript of the evidence is sent up to this court, the transcript must show that it was filed in the clerk’s office before it was incorporated in the bill of exceptions, or the evidence is not in the record. And, it not being shown that the longhand manuscript was filed in the clerk’s office in this case before the bill of expections was filed, it is contended, in a liberal display of charming rhetoric, that we erred in holding that the evidence was in the record. If we had decided in the original opinion that it need not be shown in the transcript that the longhand manuscript was filed before its incorporation in the bill of exceptions, in opposition to the long line of cases decided by us, cited by appellee’s counsel, it would not tax our patience to read this long argument to prove a proposition which no one disputes. The original opinion makes no such decision, but is in perfect accord with all those cases holding that, in order to bring the evidence into the record by the original longhand manuscript sent up to this court, the transcript must show that such manuscript was filed in the clerk’s office below before its incorporation in the bill of exceptions, as required by the statute in *120force when these proceedings took place. Therefore, all this long effusion about our duty to be governed by our previous decisions as to what is required to make the original longhand manuscript, when sent up, a part of the record, is nothing less than an inexcusable waste of labor and valuable time, or “love’s labor lost.” But it may be counsel intended such useless argument as a sort of a makeweight in favor of the appellee on another proposition that is involved. Each proposition, however, must stand or fall on its own merits. The sole ground on which we held that the evidence was in the record is that the clerk had, in his certificate authenticating the transcript, said: “I * * do hereby certify that the above and foregoing is a full, true, and correct copy of the records and judgment of the court in the above entitled cause, as the same appears of record in my office.”
Two things are said in this certificate vital to the controversy; one is that what precedes it is a copy or a transcript of the original, and the other is that the original of all contained in the transcript remains and appears of record in the clerk’s office below. That could not be so if the original manuscript of the evidence had been sent up here. We simply held in the original opinion that this statement of the clerk below, within his power to make, was binding on us, in the absence of any showing to the contrary appearing in the record; holding that that made it appear that the bill of exceptions, including the longhand manuscript, had been copied by the clerk into the transcript, making it wholly immaterial whether the longhand manuscript had ever been filed in the clerk’s office, separate and apart from the bill of exceptions, or not. And it is not now contended that the record' shows anything to the contrary. It is conceded that the transcript properly shows the filing of the bill of *121exceptions in time. It is, however, contended by appellee’s learned counsel that even in that case the transcript must show the filing of the original longhand manuscript in the clerk’s office before its incorporation in the bill of exceptions. But that is a total misapprehension of the force and effect of the statute then in force, providing for sending up the original longhand manuscript of the evidence without copying it, instead of a transcript thereof. It is only when that is to be done that there was any requirement that it should be filed in the clerk’s office. That statute» neither repealed nor modified the other provisions of the code as to incorporating the evidence in a bill of exceptions, and copying the same into the transcript. When that course was pursued all that these provisions required was that the transcript should show the filing of the bill of exceptions, incorporating the evidence, within the proper time, in the clerk’s office below. Appellee’s counsel assume that this is not the law; citing in support of such assumption the line of decisions already referred to, as to the requisites to bring the evidence into the record under the statute then in force as to bringing up the original longhand manuscript. But such decisions have no hearing on the question. Where the clerk’s certificate shows, as is the case here, that the bill of exceptions has been copied into the transcript, this court has steadily recognized the law to be as we declared it in the original opinion (that it is not necessary to show anything about the filing of the original longhand manuscript in the clerk’s office), in the following cases: Holt v. Rockhill, 143 Ind. 530, 533; Morrison v. Morrison, 144 Ind. 379; Hamrick v. Loring, 147 Ind. 229, 231. And in Madden v. State, 148 Ind., at pp. 184-185, the question was directly decided in the following words: “Where the transcript does not purport to *122contain the original longhand manuscript, but. where the bill, as here, states that it contains all the evidence given in the cause, there is no reason why such transcript should show that the longhand manuscript of the evidence and its incidents was ever filed in the clerk’s office. It is sufficient if the judge certifies as he has here that the bill of exceptions contains all the evidence given in the cause, and the clerk certifies as he has here ‘that the above and foregoing transcript contains complete copies of all the papers and entries in said cause,’ the transcript otherwise showing the filing of the bill of exceptions in said cause.”
But if we are wrong in holding the evidence is in the record, aside from this, our attention is called to the fact by appellants’ counsel that there is a special bill of exceptions in the record, about the validity of which there is no question, and none can be made, and which is wholly ignored by appellee’s learned counsel, more fully and completely exhibiting the ruling of the court overruling appellants’ objection and exception to the admission of the evidence for which we reversed the judgment in the original opinion.
It is contended that there was no specific objection stated to the introduction of the evidence for which we reversed the judgment. The objection stated in the bill of exceptions containing the evidence is as follows: “Counsel for defendants objected to this question’ as being immaterial to any issue in this case.” And again, the objection was stated when the same question was repeated: “Counsel for defendants objected to this question,—incompetent, and immaterial to any issue in the case.” There is some confusion in the bill containing the evidence as to what specific objection was made and ruled on. But the special bill reads thus: “To the introduction of. which evidence *123the defendants at the time objected, for the reason that it was incompetent to show that within a few minutes after the death of David Allen, there was a search for papers, in the absence of any showing that the orig inal deed had ever been in said stand or drawer, or was in there at the time of the death of the said David Allen, and in the absence of any showing that David Allen was in possession of said deed at the time of his death, or that said Zibeon took said deed from said drawer. That the court overruled said objection, and permitted the witness to testify to said facts (which are set out in said special bill), to which ruling of the court the defendant at the time excepted.” This objection fully sets forth the objections to said testimony, for overruling which we reversed the judgment in the original opinion. And the. above quotation answers the point made, that no proper exception was taken to the ruling. The exception, as shown in the bill containing the evidence, was not as apt and perfect as could have been made, but the above exception is not open to any valid objection.
To the last point made, that the evidence was competent, and that we erred in holding it incompetent, we must say counsel have made no new or valid answer to our reasons stated in the original opinion, why it was incompetent, and its admission was harmful to the appellants. The petition is overruled.